             Case 1:19-mj-00275-GMH Document 3 Filed 11/12/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :
                                                    :
                v.                                  :       MAG. NO. 19-275 (GMH)
                                                    :
BIJAN GRAY,                                         :
                                                    :
                     Defendant.                     :

   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E), 18 U.S.C. § 3142

(d)(1)(A)(iii) and 18 U.S.C. § 3142 (f)(2)(A) of the federal bail statute. The government requests

that the following points and authorities, as well as any other facts, arguments and authorities

presented at the detention hearing, be considered in the Court’s determination regarding pre-trial

detention.

                                    I. Procedural History

       At the initial appearance on November 7, 2019, the government orally moved for detention

pending trial pursuant to the above-referenced provisions of the federal bail statute, which was

granted by the Court. The Court set a detention hearing for Wednesday, November 12, 2019.

On November 11, 2019, the grand jury returned an indictment charging the defendant with one

count of Unlawful Possession of a Firearm and Ammunition by a Person Convicted of Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18 U.S.C. §

922(g)(1).
            Case 1:19-mj-00275-GMH Document 3 Filed 11/12/19 Page 2 of 7



                               II. Legal Authority and Argument

       As a preliminary matter, the “rules concerning the admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at the [detention] hearing.”

18 U.S.C. § 3142(f). The parties may proceed by way of proffer and hearsay is permitted. Id.;

United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the government is not

required to “spell out in precise detail how the government will prove its case at trial, nor specify

exactly what sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986);

United States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should

not be used as a discovery device and cross-examination should be limited to the disputed issues,

since the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge

to obtain discovery. Smith, 79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

       There are four factors under Section 3142(g) that the Court should analyze in determining

whether to detain the defendant pending trial: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) his history and characteristics;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by his release. See 18 U.S.C. ' 3142(g). A review and understanding of the facts and

circumstances in this case require the Court to conclude that there is no condition or combination

of conditions that would assure the safety of the community. Therefore, the defendant should be

detained. See 18 U.S.C. ' 3142(e)(1).

       A.      Nature and Circumstances of the Offenses Charged

       On November 6, 2019 at approximately 10:03 p.m., officers from the Metropolitan Police

Department (MPD) 5th District Crime Suppression Team (CST) were on patrol in the 1100 block


                                                  2
          Case 1:19-mj-00275-GMH Document 3 Filed 11/12/19 Page 3 of 7



of 21st Street, NE in Washington, D.C. when they observed the defendant, Bijan Gray, riding a

bicycle. Officers recognized the defendant and knew that he had an outstanding warrant from the

U.S. Marshals Service, issued on September 16, 2019. Officers stepped out of their vehicle and

the defendant immediately ran toward the 2100 block of M Street, NE.

        Officer Nguyen and Officer Marsh pursued the defendant on foot. Officer Nguyen did

not lose sight of the defendant. Officer Nguyen observed the defendant clutching his waistband

and voiced over the radio that the defendant may be armed. The defendant ran into the rear alley

of the 2200 block of M Street NE. As Officer Nguyen caught up to the defendant, he observed

the defendant make a tossing motion toward a fence. Officer Nguyen stopped the defendant next

to this fence.

        Officers canvassed the yard on the other side of the fence and located a firearm in the yard

of that location, which is identified as 2213 M Street NE. The firearm was a few feet from the

fence and appeared dry and clean. The home at 2213 M Street NE was boarded up and it did not

appear that anyone was living there. The firearm was recovered on the other side of the fence

from where Officer Nguyen observed the defendant making the tossing motion toward the fence.

The firearm recovered is a Taurus PT111 9mm handgun with serial number TFU81363. At the

time it was recovered, it was loaded with one (1) round in the chamber and eleven (11) rounds in

a 12-round magazine.

        The defendant was placed under arrest. During a search incident to the defendant’s arrest,

Officer Nguyen located a Champion brand satchel on the defendant’s person. The defendant was

wearing the satchel on his back underneath his jacket. Inside of the satchel, was an extended/high

capacity magazine. The magazine was loaded with twenty-five (25) rounds of 9mm ammunition.


                                                 3
            Case 1:19-mj-00275-GMH Document 3 Filed 11/12/19 Page 4 of 7



The magazine recovered from the defendant’s person was of the same caliber – 9mm – as the

firearm recovered from the other side of the fence.

       B.        Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention.     The evidence against the defendant is quite strong.        The defendant took

unprovoked flight from law enforcement officers who sought his arrest pursuant to an active U.S.

Parole Commission warrant. Upon seeing the officers, the defendant attempted to flee and

discarded a loaded firearm along his flight path. MPD officers were able to stop the defendant

near the area of the toss and recover the firearm from the area where the defendant was observed

making the toss. The firearm was loaded with one (1) round in the chamber and eleven (11)

rounds in a 12-round magazine. The defendant was also carrying a satchel containing a loaded

high capacity magazine, which matched the firearm that he tossed. In total, the defendant had

approximately thirty-seven (37) rounds of ammunition. The incident was also captured on body

worn camera footage.

       C.        The Defendant’s History and Characteristics

       The third factor, the history and characteristics of the person, similarly weigh in favor of

the detention.     The nature of the defendant’s criminal conduct has remained completely

undeterred as evidenced by the defendant being charged by indictment with his sixth felony

offense involving a firearm – this time while on supervision. The defendant has the following

prior convictions:

                Assault With a Dangerous Weapon – Gun (Washington, D.C., 2016)

                Carrying a Pistol Without a License (Washington, D.C., 2011)


                                                4
            Case 1:19-mj-00275-GMH Document 3 Filed 11/12/19 Page 5 of 7



The government further directs the Court’s attention to additional information contained on pages

4 and 5 of the defendant’s Pretrial Services Agency report, which greatly concerns the government

and is relevant to the Court’s analysis in this matter. The government submits that the defendant

should not be released.

       D.      Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. At the time of the charged

offense, the defendant was (and remains) on supervised probation the following matter: D.C.

Superior Court case number 2015 CF3 9022, in relation to a conviction for Assault With a

Dangerous Weapon – Gun. Notably, the defendant incurred that case while on supervision in

case number 2011 CF2 11694, in relation to a conviction for Carrying a Pistol Without a License.

As a result, the defendant’s supervision was revoked to incarceration on August 3, 2016.

       The defendant’s supervision in the ADW case began on May 29, 2018, and is scheduled to

end on May 29, 2021. According to the Pretrial Services Agency Report, the defendant has been

grossly non-compliant in the case. Specifically, on March 18, 2019, the defendant was reinstated

to supervision after being revoked to incarceration, for the second time. Since then, the defendant

has missed five (5) appointments for drug testing and has tested positive for illicit substances on

five (5) occasions.   Those illicit substances include cocaine, amphetamines and marijuana.

Further, the defendant has incurred GPS violations on six (6) occasions.         These numerous

infractions were the basis for the parole warrant that was pending and subsequently executed at

the time of the defendant’s arrest. For these reasons, the government submits that the Court

should order the defendant’s detention during the pendency of this case to protect the community.


                                                5
            Case 1:19-mj-00275-GMH Document 3 Filed 11/12/19 Page 6 of 7



       E.      There is No Condition or Combination of Conditions that Would Ensure the
               Defendant’s Appearance or Compliance with Court-Ordered Release
               Conditions

       The defendant has a history of failing to comply with court-ordered supervision, as set forth

in detail above. Additionally, at the time of the charged offense the defendant was the subject of

a parole warrant, which detailed his abscondence and failure to report to his supervising officer.

The defendant’s poor record in this regard and specific conduct in the instance case make him a

serious risk of flight and supports a finding he will continually circumvent the Court’s efforts to

reasonably control his behavior through conditions of release and keep the community safe.

                                        III. Conclusion

       The government respectfully requests that the Court issue an Order granting its motion that

the defendant be held without bond pending trial.



                                                     Respectfully submitted,



                                                     JESSIE K. LIU
                                                     UNITED STATES ATTORNEY
                                                     D.C. Bar No. 472-845

                                             By:             /s/
                                                     LISA NICOLE WALTERS
                                                     D.C. Bar No. 974-492
                                                     Assistant United States Attorneys
                                                     555 Fourth Street, N.W., Fourth Floor
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 252-7499
                                                     E-mail: Lisa.Walters@usdoj.gov




                                                6
          Case 1:19-mj-00275-GMH Document 3 Filed 11/12/19 Page 7 of 7



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, Ubong Akpan via the Electronic Case Filing (ECF) system, this 12th day of November,
2019.

                                                      /s/
                                                 Lisa N. Walters
                                                 Assistant United States Attorney




                                             7
